 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT, dated as of February 9, 2011 (this “Agreement”), is
entered into by and among Greyhound Commissary, Inc., a Nevada corporation (the
“Company”), Euro Pacific Capital, Inc. (the “Placement Agent”) and Escrow, LLC
(the “Escrow Agent”).  The Placement Agent and the Company are sometimes each
referred to herein as an “Escrowing Party” and collectively, the “Escrowing
Parties.”
 
WITNESSETH:
 
WHEREAS, the Company proposes to sell (the “Offering”) a minimum of 5,652,174
units (the “Minimum Amount”) and a maximum of 6,956,522 units (the “Maximum
Amount”) at a purchase price of $1.15 per unit (each, a “Unit”);
 
WHEREAS, each Unit shall consist of: (i) an eight (8%) percent convertible
note  (each a “Note,” and, collectively, the “Notes”) of the Company in the
aggregate principal amount of $1.15, which Note shall be convertible into shares
(the “Conversion Shares”) of the Company’s common stock, par value $0.001 per
share (together with any securities into which such shares may be reclassified,
the “Common Stock”) at $1.15 per Conversion Share and (ii) a common stock
purchase warrant (each a “Warrant,” and, collectively, the “Warrants”) to
purchase one (1) share (collectively, the “Warrant Shares”) of Common Stock at
an exercise price of $1.40 per share;
 
WHEREAS, pursuant to the terms of the Offering and the Notes, the Company has
agreed to place in escrow an amount of proceeds of the Offering equal to one
semi-annual interest payment on the Notes to secure prompt interest payments;
 
WHEREAS, the Escrow Agent shall pay to the Placement Agent the Escrowed Funds
(as defined below) semiannually on the last day of each fiscal six-month period
of the Company (i.e., June 30, and December 31) commencing June 30, 2011; and
 
WHEREAS, the Escrow Agent is willing to receive and disburse the Escrowed Funds
upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:
 
1.           Appointment of Escrow Agent.  The Company and the Placement Agent
hereby appoint the Escrow Agent as escrow agent in accordance with the terms and
conditions set forth herein and the Escrow Agent hereby accepts such
appointment.
 
2.           Deposit of the Escrowed Funds. Upon the first closing and any
subsequent closing of the Offering, the Company shall deposit with the Escrow
Agent by bank or cashier’s check or wire transfer of immediately available funds
an amount of proceeds of the Offering equal to one semi-annual interest payment
on the Notes sold by the Company at such closing (the “Escrowed Funds”).  To the
extent such period is less than six months, the amount of the semi-annual
interest payment due June 30, 2011 shall be equal to the product of (a) a
fraction, the numerator of which is the number of days from the closing of the
Offering until June 30, 2011 and the denominator of which is 180 days,
multiplied by (b) a semi-annual interest payment.  The wire instructions to
which the Company shall wire or deposit the Escrowed Funds are set forth in
Exhibit A to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Acceptance of Escrowed Funds; Investment of Escrowed Funds.
 
3.1           Upon receipt of the Escrowed Funds, the Escrow Agent shall
acknowledge such receipt in writing (which may be via electronic mail) to the
Company and the Placement Agent and shall hold and disburse the Escrowed Funds
pursuant to the terms and conditions of this Agreement.  The Escrow Agent shall
have no duty to verify whether the amounts and property delivered by the Company
comport with the requirements of any other agreement.
 
3.2           During the term of this Agreement, the Escrow Agent is authorized
and directed to deposit, transfer, hold and invest the Escrowed Funds as set
forth in any written instruction jointly signed by the Company and  the
Placement Agent; provided, however, that any such investments shall be limited
to money market funds (the portfolios of which are limited to Government
Securities, as such term is defined in the Investment Company Act of 1940, as
amended) (“Money Market Funds”).  Such instructions shall specify the Money
Market Funds to be purchased.
 
4.           Disbursement of Escrowed Funds.
 
4.1           Upon written instructions from the Escrowing Parties, the Escrow
Agent shall distribute the Escrowed Funds to the Placement Agent semi-annually
on June 30 and December 31.
 
4.2           Any and all funds to be distributed to the Placement Agent
pursuant to this Section 4 shall be delivered by wire transfer of immediately
available funds to the account of the Placement Agent set forth in Exhibit A to
this Agreement.
 
4.3           This Section 4 shall not be deemed to be satisfied, and this
Agreement shall not be deemed to be terminated, until the earlier of (i) the
maturity of the Notes on the two (2) year anniversary of their issuance or (ii)
75% of all of the Conversion Shares underlying the Notes have been issued
following the conversion of the Notes, and the Escrowed Funds and any interest,
dividends and other income thereon are disbursed in accordance herewith.
 
5.           Deposit of Additional Escrowed Funds.  Within three (3) Business
Days of a disbursement of the Escrowed Funds, the Company shall deposit with the
Escrow Agent an amount of money equal to one semi-annual interest payment on the
then-outstanding Notes to be held in escrow pursuant to the terms of this
Agreement and any amounts so deposited with the Escrow Agent shall thereafter be
deemed Escrowed Funds for purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Exculpation and Indemnification of Escrow Agent.
 
6.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein.  The Escrow Agent shall have no duty to
enforce any obligation of any person other than itself to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any person to perform any other act.  The Escrow Agent
shall be under no liability to the other parties hereto or anyone else, by
reason of any failure, on the part of any other party hereto or any maker,
guarantor, endorser or other signatory of a document or any other person, to
perform such person’s obligations under any such document.  Except for
amendments to this Agreement referenced below, and except for written
instructions given to the Escrow Agent relating to the Escrowed Funds, the
Escrow Agent shall not be obligated to recognize any agreement between or among
any of the parties hereto, notwithstanding that references hereto may be made
herein and whether or not it has knowledge thereof.
 
6.2           The Escrow Agent shall not be liable to the Company or the
Placement Agent or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any of the terms thereof, unless evidenced by
written notice delivered to the Escrow Agent signed by the proper party or
parties and, if the duties or rights of the Escrow Agent are affected, unless it
shall give its prior written consent thereto.
 
6.3           Absent the Escrow Agent’s bad faith, gross negligence or willful
misconduct, the Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agent, or to anyone else in any respect on account of
the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this
Agreement.  The Escrow Agent shall have no responsibility with respect to the
use or application of the Escrowed Funds pursuant to the provisions hereof.
 
6.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Placement Agent, or to anyone else for any action taken or omitted
to be taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.
 
6.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds to the Placement Agent, to the extent due to the Placement
Agent in accordance with this Agreement, such amount as the Escrow Agent
estimates in good faith to be sufficient to provide for the payment of such
taxes not yet paid, and may use the sum withheld for that purpose.  The Escrow
Agent shall be indemnified and held harmless by the Company and the Placement
Agent against any liability for taxes and for any penalties in respect of taxes,
on such investment income or payments in the manner provided in Section 6.6.
 
 
3

--------------------------------------------------------------------------------

 
 
6.6           The Escrow Agent will be indemnified and held harmless by the
Company and the Placement Agent, jointly and severally, from and against all
expenses, including all reasonable counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, except for claims relating to gross
negligence or willful misconduct by Escrow Agent or breach of this Agreement by
the Escrow Agent, or the monies or other property held by it
hereunder.  Promptly after the receipt of the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall, if a claim in respect thereof is to be made against an
Escrowing Party, notify each of them thereof in writing, but the failure by the
Escrow Agent to give such notice shall not relieve any such party from any
liability which an Escrowing Party may have to the Escrow Agent hereunder.
 
6.7           For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.
 
7.           Termination of Agreement and Resignation of Escrow Agent.
 
7.1           Termination.  This Agreement shall terminate upon the delivery of
the Escrowed Funds by the Escrow Agent to the Company, or the Placement Agent
pursuant to Section 4 hereof upon the earlier of (i) the maturity of the Notes
on the two (2) year anniversary of their issuance or (ii) 75% of all of the
Conversion Shares underlying the Notes have been issued following the conversion
of the Notes.
 
7.2           Resignation.
 
(a)           General.  The Escrow Agent may resign at any time and be
discharged from its duties as Escrow Agent hereunder by giving the Company and
the Placement Agent at least twenty (20) business days written notice thereof
(the “Notice Period”).
 
(b)           Regarding the Escrowed Funds.  With respect to the Escrowed Funds,
upon providing the written notice called for in Section 7.2(a) above, the Escrow
Agent shall have no further obligation hereunder except to hold as depositary
the Escrowed Funds that it receives until the end of the Notice Period.  In such
event, the Escrow Agent shall not take any action, other than wire transfers in
accordance with this Agreement, until the Company and the Placement Agent have
jointly designated a banking corporation, trust company, attorney or other
person as successor escrow agent.  As soon as practicable after its resignation,
the Escrow Agent shall, if it receives written notice from the Company and the
Placement Agent within the Notice Period, turn over to a successor escrow agent
appointed jointly by the Company and the Placement Agent all Escrowed Funds
(less such amount as the Escrow Agent is entitled to retain pursuant to Section
9) upon presentation of the document appointing the new escrow agent and its
acceptance thereof.  If no new agent is so appointed within the Notice Period,
the Escrow Agent shall return the Escrowed Funds to the parties from which they
were received without interest or deduction.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Form of Payments by Escrow Agent.
 
8.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.
 
8.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.
 
9.           Compensation.   The Company shall pay a fee to the Escrow Agent of
$1,000 upon the execution of this Agreement.
 
9.1 Interest.  The Escrowing Parties hereby agrees that Escrow Agent shall
retain 100% of the interest (if any) earned during the time the Escrowed Funds
are held in escrow hereunder.


10.           Notices.  All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on Exhibit A hereto.
 
11.           Records. The Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, with a complete
copy of such records, certified by the Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to the
Escrow Agent and at the requesting party’s expense.
 
12.           Further Assurances.  From time to time on and after the date
hereof, the  Company and the Placement Agent shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do and cause to be done such further acts as the Escrow Agent shall reasonably
request (it being understood that the Escrow Agent shall have no obligation to
make any such request) to carry out more effectively the provisions and purposes
of this Agreement, to evidence compliance herewith or to assure itself that it
is protected in acting hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
13.           Governing Law, Consent to Jurisdiction, etc.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
County of New York.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the County of
New York in the State of New York for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS
AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
14.           Construction.  This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
such instrument to be drafted.  The terms “hereby,” “hereof,” “hereunder,” and
any similar terms, as used in this Agreement, refer to the Agreement in its
entirety and not only to the particular portion of this Agreement where the term
is used.  The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity.  All
words or terms used in this Agreement, regardless of the number or gender in
which they were used, shall be deemed to include any other number and any other
gender as the context may require.  This Agreement shall not be admissible in
evidence to construe the provisions of any prior agreement.  The headings
contained in this Agreement are for the convenience of reference only and shall
not affect the construction of this Agreement.
 
15.           Assignment; Amendment; Third Party Beneficiaries.  This Agreement
and the rights and obligations hereunder of the parties to this Agreement may
not be assigned.  This Agreement shall be binding upon and inure to the benefit
of each party’s respective successors, heirs and permitted assigns.  No other
person shall acquire or have any rights under or by virtue of this
Agreement.  This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent
and the Escrowing Parties.  This Agreement is intended to be for the sole
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions of this Agreement are intended to
be, nor shall they be construed to be, for the benefit of any third person.
 
16.           Execution of Counterparts.  This Agreement may be executed in a
number of counterparts, by facsimile transmission or other electronic
transmission, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Agreement shall become binding when one or more of
the counterparts hereof, individually or taken together, are signed by all the
parties.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision into this Agreement.
 
18.           Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
19.           Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
 
ESCROW AGENT:
 
ESCROW, LLC
     
By: 
/s/ Johnnie L. Zarecor    
Name: Johnnie L. Zarecor
Title: Vice President
             
COMPANY:
 
GREYHOUND COMMISSARY, INC.
     
By: 
/s/ Guixiong Qui    
Name: Guixiong Qui
Title: Chief Executive Officer
             
PLACEMENT AGENT:
 
EURO PACIFIC CAPITAL, INC.
     
By: 
/s/ Thomas Tan    
Name: Thomas Tan
Title: Managing Director
       

 
 
Signature page to Escrow Agreement re: Notes Interest
 
 